     Case 1:19-cv-00600-DAD-JLT Document 42 Filed 08/07/20 Page 1 of 2



 1

 2

 3

 4

 5

 6

 7

 8                              UNITED STATES DISTRICT COURT
 9                             EASTERN DISTRICT OF CALIFORNIA
10

11 RP GOLDEN STATE MANAGEMENT, LLC                    Case No. 1:19-cv-00600-DAD-JLT
   DBA GARDEN SUITES INN,
12                                                    [PROPOSED] ORDER GRANTING
              Plaintiff,                              UNOPPOSED EX PARTE APPLICATION
13                                                    FOR AN ORDER SHORTENING TIME
           v.                                         FOR HEARING ON UNOPPOSED
14                                                    MOTION BY DEFENDANT OHIO
   OHIO SECURITY INSURANCE                            SECURITY INSURANCE COMPANY’S TO
15 COMPANY; and DOES 1 through 25,                    (1) DEEM SERVICE OF SUBPOENA ON
   inclusive,                                         WILLIAM HARRISON EFFECTUATED;
16                                                    AND (2) COMPEL HIS APPEARANCE AT
              Defendants.                             DEPOSITION
17
                                                      (Doc. 40)
18
19          After considering the moving papers, the Court ORDERS:
20          1.     The unopposed ex parte application of Ohio Security Insurance Company for an
21 order shortening time to hear its motion to: (1) deem Ohio Security’s August 2, 2020 service of a

22 deposition subpoena upon third-party witness, William Harrison effectuated; and (2) compel

23 Harrison to appear for deposition (Doc.37) is GRANTED;

24          2.     The hearing on the motion is set on August 17, 2020, at 10:30 a.m. The hearing
25 will proceed via video-conference. Ohio Security Insurance Company SHALL immediately

26 contact Courtroom Deputy Clerk, Susan Hall, to receive instructions for the video-conference.
27 These instructions SHALL be served on Mr. Harrison also, so that he can be appear at the hearing.

28
     Case 1:19-cv-00600-DAD-JLT Document 42 Filed 08/07/20 Page 2 of 2



 1         3.       Ohio Security Insurance Company SHALL serve Mr. Harrison by overnight mail,

 2 the following:

 3                  a.     The motion and all supporting documents and this order;

 4                  b.     This order;

 5                  c.     Instructions as to how to appear at the videoconference hearing.

 6         4.       Ohio Security Insurance Company SHALL file proof of service of all of these

 7 documents no later than August 10, 2020.

 8
     IT IS SO ORDERED.
 9

10     Dated:    August 7, 2020                              /s/ Jennifer L. Thurston
                                                      UNITED STATES MAGISTRATE JUDGE
11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26
27

28

                                                     2
